


Exhibit 10.20


FIRST AMENDMENT TO LEASE
THIS FIRST AMENDMENT TO LEASE (“Amendment”) is executed effective as of July 1,
2013 (the “Effective Date”), by and between DURHAM PLAZA, LLC, an Oregon limited
liability company (“Landlord”), and PIXELWORKS, INC., an Oregon corporation
(“Tenant”).
RECITALS:
A.Landlord and Tenant are parties to that certain Standard Form of Office Lease
dated September 10, 2008 (the “Lease”). Pursuant to the Lease, Tenant is leasing
certain Premises consisting of approximately 4,875 square feet of the building
located at 16760 SW Upper Boones Ferry Road, Durham, Oregon (the “Building”),
commonly known as Durham Plaza Suite 101, as more particularly described in the
Lease. The defined, capitalized terms used in the Lease shall have the same
meanings when used herein.
B.Landlord and Tenant desire to modify the Lease as set forth in this First
Amendment.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are acknowledged by each of the parties hereto, it is agreed as follows.
1.As-Is. Tenant accepts the Premises in as-is condition with no Landlord
provided tenant improvement allowance.
2.Signage. Landlord hereby consents to Tenant’s placement of a single row sign
panel bearing Tenant’s name on the existing monument sign at the entrance to the
Building. The position of such sign panel on the monument sign shall be
determined by Landlord in Landlord’s sole discretion. Tenant’s installation of
such sign panel shall be performed in a good and workmanlike fashion, in
compliance with all applicable laws and regulations, and at Tenant’s sole cost
and expense.
3.Term of Lease. Section 1.1(I) is hereby amended such that the current term of
the Lease will continue through December 31, 2016, regardless of when the actual
Commencement Date occurred. The definition of the term “Expiration Date” shall
hereby mean and refer to December 31, 2016.
4.Base Rent. Section 1.1(K) of the Lease is hereby deleted and replaced in its
entirety with the following:


K. BASE RENT:
Period
Base Annual Rent per Rentable Square Foot
8/1/13 - 12/31/14
$23.25
1/1/15 - 12/31/15
$23.95
1/1/16 - 12/31/16
$24.67
Renewal Term (if exercised)
See below




1 - FIRST AMENDMENT TO LEASE



--------------------------------------------------------------------------------




5.Extension Option. Tenant shall have the option to extend the term of this
Lease for one (1) additional term (the “Renewal Term”) of five (5) years on the
terms and conditions set forth herein, provided that Tenant is not in default
under this Lease (and the default remains uncured after expiration of the
applicable cure period) at the time of exercise and at the commencement of the
Renewal Term. The extension option must be exercised, if at all, by written
notice delivered by Tenant to Landlord not less than six (6) months prior to the
expiration of the current Lease Term (a “Renewal Notice”). If Tenant does not
provide Landlord with the Renewal Notice prior to such date, or if Tenant is in
default of this Lease beyond any cure period at the time of exercise or at the
commencement of the Renewal Term, then such option to extend shall automatically
expire and Tenant shall have no additional option or other right to extend the
term of this Lease. Tenant acknowledges that strict compliance with the deadline
for exercise is a material provision of the Lease.
The Base Rent payable by Tenant during the Renewal Term shall be based upon the
then current market rental for similar premises in similar buildings in similar
locations in Portland, Oregon (“Comparable Rentals”). In computing the market
rent for the Premises during the Renewal Term, consideration shall be given to
this Lease being a “gross lease”. If Landlord and Tenant are unable to agree
upon the Base Rent for the Renewal Term within sixty (60) days after Tenant
gives its notice of intention to extend, Landlord and Tenant will select an
independent appraiser satisfactory to both. If Landlord and Tenant do not agree
upon an appraiser within the sixty (60) day period after Tenant gives notice of
its intention to extend, then Landlord and Tenant will each independently select
and compensate an appraiser, and the two appraisers will then select a third
appraiser. The third appraiser, within thirty (30) days of such appraiser’s
selection, will determine the then current market rental as defined above. The
market rate established by the third appraiser will be the rental rate hereunder
for the Renewal Term. Each appraiser selected pursuant to this paragraph must be
licensed as a real estate appraiser in the State of Oregon. The costs of the
third appraiser will be paid 50% by Landlord and 50% by Tenant.
6.Brokers. Tenant represents and warrants that it has not engaged or had
discussions with any broker or agent who would be entitled to any commission or
fees in connection with the negotiation or execution of this Lease other than
Jones Lang LaSalle (“Tenant’s Broker”), and that Tenant’s Broker is due a
commission equal to five percent (5%) of the full service gross rental amount
for the months of January, 2014, through December, 2017; Landlord agrees to pay
such commission to Tenant’s Broker as follows: one-half upon mutual execution of
this Amendment, and one-half on September 13, 2013. Tenant agrees to indemnify
and hold harmless Landlord from and against any and all costs, expenses or
liabilities for such commissions or other compensation or charges claimed by or
awarded to any broker or agent other than the commissions described above for
Tenant’s Broker on the basis of any agreements made or alleged to have been made
by or on behalf of Tenant. Landlord represents and warrants it has not engaged
or had discussions with any broker who would be entitled to any commission or
fee in connection with the negotiation or execution of this Lease other than
Cushman & Wakefield; Landlord agrees that Landlord shall pay any such fees or
commissions due to Cushman & Wakefield, and to indemnify and hold harmless
Tenant from and against any and all costs, expenses or liabilities for all
commissions or other compensation or charges claimed by or awarded to any broker
or agent on the basis of any agreements made or alleged to have been made by or
on behalf of Landlord.



2 - FIRST AMENDMENT TO LEASE



--------------------------------------------------------------------------------




7.Status of Lease Agreement. Except as expressly amended hereby, the Lease
remains in full force and effect and is hereby ratified and confirmed.
8.Entire Agreement. There are no other oral or written agreements or
representations between the parties hereto affecting the Lease, and the Lease,
including this Amendment, constitutes the entire agreement between the parties
and supersedes and replaces all oral agreements and representations of the
parties.
9.Authority. Tenant represents and warrants that Tenant has all due and
necessary authority to enter into and perform this Amendment, and that the
representative of Tenant executing this Amendment is fully authorized to bind
Tenant to the terms hereof. Landlord represents and warrants that Landlord has
all due and necessary authority to enter into and perform this Amendment, and
that the representative of Landlord executing this Amendment is fully authorized
to bind Landlord to the terms hereof.
[signatures follow]


    

3 - FIRST AMENDMENT TO LEASE



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as of the Effective Date.
LANDLORD:
DURHAM PLAZA, LLC, an Oregon limited liability company
 
By:
/s/ Jack Greene
 
Its:
Managing Member
 
By:
 
 
Its:
 
TENANT:
PIXELWORKS, INC., an Oregon corporation
 
By:
/s/ Steven Moore
 
Its:
VP & CFO












4 - FIRST AMENDMENT TO LEASE

